Citation Nr: 1506511	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for degenerative disc disease of the cervical spine, effective from September 19, 2011.

2.  Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine. 

3.  Whether the severance of service connection for a disability manifested as blood in the stool was proper.

4.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to August 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA. 

The issues of entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine, whether the severance of service connection for a disability manifested as blood in the stool was proper, and entitlement to service connection for anemia are addressed in the REMAND that follows the ORDER section of this decision. 


FINDING OF FACT

The evidence of record at the time of the rating decision reducing the rating for the Veteran's cervical spine disability did not establish that the disability had improved enough to warrant the reduction.


CONCLUSION OF LAW

The 30 percent disability rating for cervical spine degenerative disc disease was not properly reduced to 20 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to restoration of a 30 percent rating for cervical spine degenerative disc disease.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

General Legal Criteria

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2014). 

Factual Background and Analysis

The Veteran disagrees with a November 2011 rating decision that reduced the rating for his service-connected cervical spine degenerative disc disease, from 30 to 20 percent disabling effective September 19, 2011.  He contends that symptoms associated with his disability have not improved and that the reduction to a 20 percent rating from a 30 percent rating was not warranted.  

Although the RO did not provide the Veteran with a rating decision proposing a reduction of the disability from 30 to 20 percent, the effectuation of this reduction did not result in an overall reduction of the Veteran's combined disability evaluation.  More specifically, the Veteran's combined disability evaluation remained 60 percent before and after the his cervical spine degenerative disc disease was reduced to 20 percent.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  The Board notes the 30 percent rating for cervical spine degenerative disc disease had been in effect since February 21, 2008.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  Reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c) (2014).

The RO has evaluated the disability under the general rating formula for rating diseases and injuries of the spine.  Under the general rating formula a 30 percent evaluation is warranted if there is favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine is to 15 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The RO's primary basis for the 30 percent rating for the Veteran's service-connected cervical spine degenerative disc disease was an April 2010 VA examination report.  At that examination, the Veteran described his neck as constantly painful.  Range of motion testing revealed forward flexion to 15 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 25 degrees.  The examiner noted pain, and also found reduced range of motion on repetitive use.  Specifically, repetitive use testing revealed forward flexion to 15 degrees, extension to 29 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 40 and 38 degrees respectively.  The Veteran had normal strength and sensation, but hypoactive reflexes in his upper extremities.  A November 2008 MRI revealed a disc protrusion at C3-4, with bilateral spurring and mild-moderate foraminal narrowing.  

The RO's bases for proposing the reduction were predominantly the Veteran's March and September 2011 VA examination reports.  Those reports show the Veteran described constant pain on a daily basis, which he indicated had progressively worsened.  The Veteran reported flare-ups of neck pain on a weekly basis, and also indicated the flare-ups impacted the function of his cervical spine.  The examiner failed to report whether pain resulted in additional limitation of motion.  The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups. Id.  Additionally, neither examiner obtained radiology findings indicating the severity of the Veteran's degenerative disc disease.  

In consideration of this information, the Board finds that a comparison of the evidence upon which the 30 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 20 percent does not reflect sufficient improvement in the Veteran's cervical spine degenerative disc disease to warrant a reduction.  As noted above, the reports of the VA examinations in March and September 2011 fail to provide critical evidence upon which the Veteran's cervical spine rating was based, specifically the range of motion during flare-ups.  Further, the Veteran reported ongoing, if not increasing, pain in his neck.  The Veteran is competent to report his experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements credible.  In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met.  Accordingly, restoration of a 30 percent rating for cervical spine degenerative disc disease, from the effective the date of the reduction, is warranted.


ORDER

Restoration of a rating of 30 percent for cervical spine degenerative disc disease, from the effective date of the reduction, is granted.


REMAND

In a July 2011 rating decision, the RO proposed to sever service connection for a disability manifested as blood in stools.  By way of a December 2011 rating decision, the RO effectuated the severance of service connection for this disability.  The Veteran was notified of the decision the same month.  In an August 2011 statement, the Veteran expressed disagreement with the proposed action.  The Veteran's representative has continued to express disagreement with the severance of service connection for this disability.  In an August 2011 letter, the RO accepted the Veteran's statement as a notice of disagreement (NOD).  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Since the Veteran's claim for service connection for anemia is collaterally and consequentially associated with the determination of service connection for blood in stools, the two issues are inextricably intertwined.  As such, the Board will place the issue of service connection for anemia in abeyance at this time, pending further development of the primary disability. 

The Veteran most recently underwent a VA examination to determine the current degree of severity of his cervical spine degenerative disc disease in September 2011.  Since that time, the Veteran has asserted his condition has worsened in various statements, to include his June 2012 VA form 9.  Where the evidence indicates a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.  

Additionally, the originating agency should undertake appropriate development to obtain any ongoing treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  An SOC addressing the propriety of the severance of service connection for a disability manifested by blood in the stool should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that any indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

3.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected cervical spine degenerative disc disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


